Citation Nr: 0907579	
Decision Date: 03/02/09    Archive Date: 03/12/09	

DOCKET NO.  07-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether the character of the appellant's discharge from the 
military for the period of service from April 1964 to 
February 1969 constitutes a bar to Department of Veterans 
Affairs (VA) benefits based upon that period of service.



REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active military duty from April 1964 to 
February 1969.  He was separated from this enlistment by 
reason of a special court martial which resulted in a bad 
conduct discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 determination issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  During the appellant 's sole enlistment, he was punished 
under Article 15, UCMJ, in April 1965 and March 1968, he was 
convicted by summary court martial in June 1968, and he was 
convicted by special courts martial in January 1966 and in 
November 1968, the final conviction including separation from 
military service with a bad conduct discharge.

3.  There is no evidence on file or any argument from the 
appellant that he was insane, as defined by VA, at the time 
of any of the offenses of which he was convicted and 
sentenced to a bad conduct discharge.

4.  The appellant 's DD Form 215 Pardon and Clemency 
Discharge (CD) issued pursuant to presidential proclamation 
(No. 4313) is null and void for VA purposes and does not 
remove any bar to VA benefits.

5.  The appellant 's application for upgrade of discharge 
characterization by the Board for Correction of Naval Records 
was denied in 2005.


CONCLUSION OF LAW

The appellant 's discharge was issued under dishonorable 
conditions and bars him from receiving VA benefits based on 
the period of service for which it was issued.  38 U.S.C.A. 
§§ 101(2), 1110, 1112, 1137, 5103, 5103A, 5107, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and Regulations implementing this liberalizing legislation 
are applicable to the veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.

It is clear from a review of the record that the appellant 
was initially informed that his character of discharge was a 
bar to VA benefits as far back as 1975.  He was then and has 
subsequently been informed that his only recourse would be to 
petition a Discharge Review Board or Board for Correction of 
Military Records to reconsider his service record for the 
purpose of considering and possibly granting an upgrade 
discharge characterization.  It is clear that he understands 
this since he has apparently on one or more occasions sought 
such upgrade from the Board for Correction of Naval Records, 
albeit unsuccessfully.  VA is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2). 

The Veteran's service personnel records including his entire 
military disciplinary history was already on file, as were 
subsequent VA adjudications on this issue.

VA disability compensation may be awarded to a "veteran" for 
any disease or injury that was incurred or aggravated during 
service, if the claimant was "discharged or released under 
conditions other than dishonorable."  38 U.S.C.A. §§ 1110, 
1112, 1137.  The definition of "veteran" in 38 U.S.C.A. 
§ 101(2) includes the requirement that the "person [have 
been] discharged or released [from active service] under 
conditions other than dishonorable."  The term "dishonorable" 
in 38 U.S.C.A. § 101(2) can include a bad-conduct discharge.  
See Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994).  
38 C.F.R. § 3.12 does not limit "dishonorable conditions" to 
only those cases where a dishonorable discharge was adjudged.

If a former service member did not die in service, pension 
and compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

A discharge or release because of one of the offenses 
specified in this paragraph is considered to have been issued 
under dishonorable conditions;  Willful and persistent 
misconduct.  This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psychopathetic, except 
when a psychosis has been engrafted upon such a basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior, or interferes 
with a piece of society, or has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).  
VA General Counsel issued a precedential opinion providing a 
discussion with respect to the definition of insanity for VA 
purposes.  VAOPGCPREC 20-97.

Unless a Discharge Review Board established under 10 
U.S.C.A.§ 1553 determines on an individual case basis that 
the discharge would be upgraded under uniformed standards 
meeting the requirements of this section, an honorable or 
general discharge awarded under presidential proclamation No. 
4313 does not remove any bar to benefits imposed under this 
section.  38 C.F.R. § 3.12(h)(1).  The same reasoning follows 
for other upgrades issued without an individual review by a 
Board of Corrections.

Analysis:  Following the appellant 's enlistment for service 
in April 1964, he was punished under Article 15, UCMJ, in 
April 1965 for being absent without leave (AWOL) from 29 
March to 7 April 1965.  He was punished under Article 15, 
UCMJ, in March 1968 for being AWOL from February 19 to 11 
March 1968.  He was convicted by summary court martial in 
June 1968 for being AWOL from 1 May to 16 June 1968.  In 
January 1966, the Veteran was convicted by special court 
martial of two specifications of AWOL; from 14 June to  24 
August 1965, and from 5 September to 4 November 1965.  He was 
convicted of one specification of breaking restrictions as 
well.  The adjudged sentence was six months confinement, 
forfeiture of pay, and to be discharged from the service with 
a bad conduct discharge.  However, the convening authority 
provided clemency from enforcement of the bad conduct 
discharge.  

In October 1968, the veteran was again convicted at special 
court martial to specifications of AWOL from 22 July to 3 
August 1968, and from 19August to 28 September 1968.  He was 
also convicted of failing to follow the lawful order of a 
senior noncommissioned officer, and an additional 
specification of breaking restriction.  The sentence from 
this court martial included confinement for six months, 
forfeiture of pay, and to be discharged from service with a 
bad conduct discharge, and this time the convening authority 
approved the entire sentence given at trial.  The appellant 
was formally separated from service with a bad conduct 
discharge in February 1969.

Following the appellant 's initial application for VA 
benefits, the Louisville RO reviewed the record and issued 
and administrative decision noting the Veteran's multiple 
punishments for misconduct throughout his enlistment 
including punishments by Article 15, summary court martial, 
and special court martial.  The decision noted that the 
Veteran's discharge DD Form 214 reflected a total of 
13 periods of AWOL for a total of over 600 days of lost time.  
It noted that there was simply no evidence which showed or 
suggested that the Veteran was insane at the time of any of 
this misconduct.  It concluded that the appellant had been 
separated for a pattern of willful and persistent misconduct 
issued under dishonorable conditions which served as a bar to 
VA benefits.

The record shows that the Veteran subsequently obtained a 
"clemency discharge" pursuant to presidential proclamation 
4313, which had been effected in September 1974.  This 
clemency discharge was incorporated into a DD Form 215.  
However, in accordance with applicable governing regulations, 
unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that an 
appellant 's discharge would be upgrade under uniform 
standards meeting the requirements of this section, an 
honorable or general discharge awarded under precedential 
proclamation No. 4313 does not remove any bar to benefits 
imposed under this section.  38 C.F.R. § 3.12(h)(1).  This 
means that the Veteran's clemency discharge provided pursuant 
to presidential proclamation No. 4313 to thousands of former 
service members without any individual review of their 
particular case is simply not considered a legitimate upgrade 
of an other than honorable conditions discharge bar to VA 
benefits.

There is also on file a May 2007 letter from the Board for 
Correction of Naval Records noting that in 1969, the Veteran 
had been awarded a bad conduct discharge (BCD) pursuant to 
the sentence of a special court-martial.  Although he had 
received a pardon and clemency discharge pursuant to 
presidential proclamation 4313, neither VA nor the Department 
of Defense (DOD) considered the recipient of such a clemency 
discharge to be entitled to any benefits denied by reason of 
the original discharge.  "The CD is viewed as merely another 
form of a BCD."  When the Board for Correction of Naval 
Records reviewed the veteran's case in 2005, it was aware 
that the clemency discharge had been substituted for the bad 
conduct discharge, but concluded that an upgrade of discharge 
was not warranted due to the appellant 's misconduct during 
service.  The letter finally advised that the appellant's 
only recourse was to initiate legal action in Federal court, 
or, if he had new and material evidence not previously 
considered, he could request a Board for Correction of Naval 
Records to again review his case.  There is no evidence that 
the appellant has ever again attempted to have the Navy 
review his character of discharge.

The appellant 's fairly extensive record of misconduct during 
his sole enlistment during service clearly constituted a 
pattern of willful and persistent misconduct.  All of the 
misconduct listed is certainly willful in nature and the 
repeated offenses throughout enlistment is certainly 
persistent.  The appellant 's first special court martial 
resulted in a bad conduct discharge, but the convening 
authority suspended this providing him with another 
opportunity to provide satisfactory service for the remainder 
of his enlistment.  The appellant continued in his misconduct 
and his final special court marital conviction included a bad 
conduct discharge which was approved by the convening 
authority.  The DD Form 214 reflects a total of 13 periods of 
AWOL for more than 600 days of lost time.  

The objective evidence of willful and persistent misconduct 
during the Veteran's enlistment fully satisfies the bar to 
benefits provided at 38 C.F.R. § 3.12(d)(4).  Although the 
regulation provides that if there is "a" (meaning one) minor 
offense, that it will not be considered persistent if service 
was otherwise honest, faithful and meritorious.   In this 
case, there was certainly not one minor offense, and the 
Board finds that the appellant 's pattern of misconduct 
outweighs any positive aspects of the appellant 's military 
service.  Again, there is certainly no evidence or any 
argument by the Veteran that he was insane, as this is 
defined by VA, at the time he committed any of his multiple 
military offenses during service.  Accordingly, the appellant 
may not be considered a "veteran" for VA benefit purposes.  

ORDER

Inasmuch as the character of the appellant's discharge from 
his sole enlistment is a bar to payment of VA compensation, 
the benefit sought on appeal is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


